PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




								
In re Patent No. 8,232,869
Issue Date: July 31, 2012
Application No. 12/688,531
Filed: January 15, 2010
Attorney Docket No. 039636.00988/F-TP-00118
:
:
:                       DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.377, filed December 18, 2020, to review a decision refusing to accept and record payment of a maintenance fee filed prior to expiration of the patent. This is also a decision on the petition under 37 CFR 1.378(b), filed December 18, 2020, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent and a decision on the request, filed December 18, 2020, being treated as  a Request for Refund.

The petition under 37 CFR 1.377 is DISMISSED.

The petition under 37 CFR 1.378(b) is GRANTED. 

The Request for Refund is DISMISSED.

Petition to review a decision refusing to accept and record payment of a maintenance fee filed prior to expiration of patent

37 CFR 1.377(b) states (in part):

Any petition under this section must be filed within two months of the action complained of, or within such other time as may be set in the action complained of, and must be accompanied by the fee set forth in §1.17(g) (emphasis added).

The petition filed December 18, 2020 was not filed within two months of the alleged refusal to accept and record payment of a maintenance fee in the decision issued October 14, 2020. Therefore, the petition is dismissed as being untimely.



Petition to Accept Unintentionally Delayed Payment of a Maintenance Fee

This patent expired on August 1, 2020 for failure to pay the seven and one-half year 
maintenance fee. The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

The rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office require payment of a fee on filing each petition under 37 CFR § 1.378(b). In this instance, the fees required are $3,760 for the maintenance fee due at 7.5 years and $2,100 for the delayed payment of the fee due at 7.5 years. The total fees owed are $5,860. Petitioner submitted a payment of $2,100 on December 18, 2020. A balance of $3,760 remains and is due. Petitioner’s Deposit Account No. 01-2300 has been charged $3,760 pursuant to authorization filed December 18, 2020.

Request for Refund

Applicant requests a refund of the petition fee of $2,100 for the petition under 37 CFR 1.378(b), filed December 18, 2020, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

Applicant is encouraged to note MPEP 607.02 which states:

Under 35 U.S.C. 42(d) and 37 CFR 1.26, the Office may refund: (1) a fee paid by mistake (e.g., fee paid when no fee is required); or (2) any fee paid in excess of the amount of fee that is required. See Ex parte Grady, 59 USPQ 276, 277 (Comm’r Pat. 1943) (the statutory authorization for the refund of fees under the “by mistake” clause is applicable only to a mistake relating to the fee payment).

When an applicant or patentee takes an action “by mistake” (e.g., files an application or maintains a patent in force “by mistake”), the submission of fees required to take that action (e.g., a filing fee submitted with such application or a maintenance fee submitted for such patent) is not a “fee paid by mistake” within the meaning of 35 U.S.C. 42(d).

37 CFR 1.26(a) states:

The Director may refund any fee paid by mistake or in excess of that required. A change of purpose after the payment of a fee, such as when a party desires to withdraw a patent filing for which the fee was paid, including an application, an appeal, or a request for an oral hearing, will not entitle a party to a refund of such fee. 




Furthermore, MPEP 711.03 (c) states that:

The phrase “[o]n filing” in 35 U.S.C. 41(a)(7) means that the petition fee is required for the filing (and not merely the grant) of a petition under 37 CFR 1.137. See H.R. Rep. No. 542, 97th Cong., 2d Sess. 6 (1982), reprinted in 1982 U.S.C.C.A.N. 770 (“[t]he fees set forth in this section are due on filing the petition”). Therefore, the Office: (A) will not refund the petition fee required by 37 CFR 1.17(m), regardless of whether the petition under 37 CFR 1.137 is dismissed or denied (unless there are exceptional circumstances as determined by the Director); and (B) will not reach the merits of any petition under 37 CFR 1.137 lacking the requisite petition fee. 

The filing of the Petition to Accept Unintentionally Delayed Payment of Maintenance Fee does not warrant a finding that the payment was made “by mistake.” Rather, the fee was owed at the time it was paid. As noted in 37 CFR 1.26(a), petitioner’s change of purpose does not constitute a “mistake” in payment warranting refund of the fees previously paid. The payment of the fee automatically was due, by statute, when petitioner presented, rightly, or wrongly, the Petition to Accept Unintentionally Delayed Payment of Maintenance Fee in an expired patent under 37 CFR 1.378(b). 

In view of the above, the request for refund is dismissed as the petition fee was not paid “by mistake”. Applicant submitted a Petition to Accept Unintentionally Delayed Payment of Maintenance fee in an expired patent under 37 CFR 1.378(b). A change of purpose after the payment of a fee does not entitle a party to a refund of such fee.

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at 
(571) 272-4618.





/Jacob F Bétit/
Jacob F Bétit
Deputy Director
Office of Petitions